Citation Nr: 0637843	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  In August 
2004, the appellant testified at a personal hearing at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that, during his August 2004 
personal hearing testimony, the veteran had stated that he 
had sought treatment for skin complaints in 1968 from the New 
Orleans VA Medical Center.  He said he had later returned to 
the VA for treatment beginning in 1993.  On September 8, 
2004, the RO requested that the New Orleans VA Medical Center 
(VAMC) conduct a search for any treatment reports from the 
Dermatology Clinic from 1968, and from 1993 to March 2002.  
Subsequent to this request, records developed between 1997 
and 2001 were added to the record.  In October 2004, the VAMC 
was again asked to search for records from 1968 and from 1993 
to 1999.  There is no indication that any such search was 
performed or, if it was, what the results were.  Therefore, 
this case must be remanded so that the search for these 
records can be documented for the record.

Accordingly, the case is REMANDED for the following action:

1.  The New Orleans VA Medical Center 
should be contacted and requested to 
conduct a search for dermatology clinic 
records developed from 1968 and from 1993 
to 1999.  All efforts to conduct this 
search must be documented for the record.  
If no records can be located, it must be 
so stated, in writing, for the record.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a skin disorder 
due to exposure to herbicides (Agent 
Orange) must be re-adjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


